Case 1:19-cv-00624-ACK-RT Document 76 Filed 07/20/21 Page 1 of 20   PageID #: 2888



                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAI`I
  ___________________________________
                                      )
  STEVEN D. RICHARDS,                 )
                                      )
                 Plaintiff,           )
                                      )
       v.                             ) Civ. No. 19-00624 ACK-RT
                                      )
  JOHN E. WHITLEY, Acting Secretary )
  of the Army, Department of the      )
  Army,                               )
                                      )
                 Defendant.           )
  ___________________________________)

       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS (ECF NO. 64)

              Plaintiff Steven D. Richards is a former civilian GS-

  12 equipment specialist with the United States Department of the

  Army, who was stationed at Schofield Barracks and removed from

  federal employment in 2017, based on various charges of

  misconduct.    Plaintiff brought this lawsuit seeking review of

  the Agency decision affirming his removal and asserting claims

  against Acting Secretary John E. Whitley in his official

  capacity as the Secretary of the Army (the “Army”) for

  retaliation and race and color discrimination.

              The Court previously affirmed the Agency decision and

  dismissed the First Amended Complaint with leave to amend.             ECF

  No. 59 (“Prior Dismissal Order”).         Plaintiff did so and now

  before the Court is the Army’s Motion to Dismiss the Second

  Amended Complaint, ECF No. 64.


                                        1
Case 1:19-cv-00624-ACK-RT Document 76 Filed 07/20/21 Page 2 of 20   PageID #: 2889



              For the reasons discussed below and largely for the

  same reasons given in the Prior Dismissal Order, the Army’s

  Motion is GRANTED and the Second Amended Complaint is DISMISSED

  WITH PREJUDICE.



                                  BACKGROUND

   I.   Procedural History

              Plaintiff filed this lawsuit on November 15, 2019.

  ECF No. 1.    This case is a mixed case appeal in which Plaintiff-

  a civil service employee-appealed the decision of the Merit

  Systems Protection Board (the “MSPB”) affirming his removal from

  the Army and asserted discrimination and retaliation claims

  under Title VII of the Civil Rights Act of 1964 (“Title VII”),

  as amended, 41 U.S.C. § 2000e, et seq.         This Court previously

  dismissed Plaintiff’s discrimination and retaliation claims

  without prejudice and affirmed the MSPB decision regarding

  Plaintiff’s removal.      Prior Dismissal Order at 74-75.         The Court

  advised Plaintiff that any amended pleading would be limited to

  repleading his asserted Title VII claims and curing the

  jurisdictional and substantive deficiencies identified in the

  Order.    Id. at 75.

              Thereafter, Plaintiff filed his Second Amended

  Complaint, ECF No. 63, where he reasserts his first cause of

  action-employment discrimination based on race, color, and in

                                        2
Case 1:19-cv-00624-ACK-RT Document 76 Filed 07/20/21 Page 3 of 20   PageID #: 2890



  reprisal for engaging in prior EEO activity.          In view of the

  Court’s Prior Dismissal Order affirming the MSPB decision,

  Plaintiff no longer requests review of the MSPB decision.               In

  his claim for relief, Plaintiff asserts race and color

  discrimination, retaliation, and a hostile working environment.

              The Army then filed its Motion seeking dismissal of

  the Second Amended Complaint.       ECF No. 64.    Plaintiff filed his

  Opposition, ECF No. 71, and the Army filed its Reply, ECF No.

  73.   A hearing on the Motion was held on July 14, 2021.

  II.   Factual Background

              A detailed discussion of the background of this case

  may be found in the Court’s seventy-five-page Prior Dismissal

  Order.    While that Order involved an agency appeal in addition

  to the Title VII discrimination and retaliation claims, the

  Motion now before the Court is limited to the latter.             The

  Army’s Motion seeks dismissal of the Title VII claims on many of

  the same grounds previously raised before the Court, including

  lack of subject matter jurisdiction for failure to exhaust the

  discrimination claims and failure to state a plausible

  retaliation claim.

           a. Overview of Factual Allegations

              The Second Amended Complaint contains largely the same

  factual allegations previously alleged in the First Amended

  Complaint, with some additions to expand on Plaintiff’s

                                        3
Case 1:19-cv-00624-ACK-RT Document 76 Filed 07/20/21 Page 4 of 20   PageID #: 2891



  retaliation claim.      The Court will address those additions here,

  and it otherwise incorporates the factual background set forth

  in the Prior Dismissal Order to the extent that the facts are

  likewise alleged in the Second Amended Complaint.

              Plaintiff was removed from federal employment in 2017

  after the Army determined that he engaged in multiple instances

  of misconduct.     The allegations of discrimination and

  retaliation appear to stem from an incident that took place on

  the same day he was removed from civil service.

              Plaintiff alleges that on April 5, 2017, the date of

  his removal, he was illegally detained by Major Eric Maia, which

  amounted to an effective arrest.          2AC ¶¶ 20-29.   In a formal

  equal employment opportunity (“EEO”) complaint filed on August

  14, 2017, ECF No. 52-1, Plaintiff alleged that he was called to

  report to a conference room, where he was then ordered to

  surrender his cell phone outside the room, after which Major

  Maia “blocked the doorway” to prevent Plaintiff from leaving the

  room, did not allow Plaintiff to leave the conference room, and

  did not allow Plaintiff to consult an attorney.           2AC ¶¶ 22-29.

  Plaintiff’s Second Amended Complaint does not meaningfully

  expand on this incident from how it was originally pleaded.

              The Second Amended Complaint does, however, add

  allegations that Plaintiff suffered “repeated harassment” by his

  immediate supervisor, Leroy “Teddy” Houston, during his 2015-

                                        4
Case 1:19-cv-00624-ACK-RT Document 76 Filed 07/20/21 Page 5 of 20   PageID #: 2892



  2016 deployment.     2AC ¶ 15.    Plaintiff alleges that he reported

  this harassment to his Continental United States (“CONUS”)

  supervisor, Richard Weaver, who took no further action.            Id. ¶

  16.   On March 22, 2016, Plaintiff made initial EEO contact to

  complain about the discrimination and harassment at the hands of

  Mr. Houston.     Id. ¶ 19.   Plaintiff also adds that he had

  “previously (2010) filed an EEO complaint against his same CONUS

  command,” presumably Richard Weaver.        Id. ¶ 17.

              Although the Court’s Prior Dismissal Order outlined

  the jurisdictional problem with Plaintiff’s failure to raise his

  discrimination claim before the MSPB, the Second Amended

  Complaint’s allegations related to the MSPB appeal remain

  sparse.    See 2AC ¶¶ 31-33.

            b. Administrative Remedies

              The prior claims were dismissed in part for lack of

  subject matter jurisdiction based on Plaintiff’s failure to

  exhaust his claims before the MSPB.        Despite that, the Second

  Amended Complaint asserts largely the same exhaustion facts as

  pleaded in the earlier complaint.

                i. The MSPB Appeal

              On May 4, 2017, Plaintiff timely filed a mixed case

  appeal with the MSPB challenging his removal.          See 2AC ¶ 21; 1AC

  ¶ 18.   In the appeal, he raised several affirmative defenses,



                                        5
Case 1:19-cv-00624-ACK-RT Document 76 Filed 07/20/21 Page 6 of 20    PageID #: 2893



  including due process or harmful procedural error and

  retaliation for protected EEO activity.

              In a written decision issued on September 13, 2019,

  the Administrative Law Judge (“ALJ”) for the MSPB upheld

  Plaintiff’s removal and determined that the Army did not

  retaliate against Plaintiff for engaging in protected EEO

  activity.    ALJ Decision at 1-2, 58-59, 75; see also 1AC ¶¶ 19-

  20.   In its Prior Dismissal Order, this Court affirmed the MSPB

  appeal and Plaintiff’s Second Amended Complaint does not seek

  review of the MSPB decision.

               ii. The EEO Complaint

              Almost two weeks after filing his MSPB appeal,

  Plaintiff contacted an EEO counselor complaining that he was

  discriminated against when he was illegally detained by Major

  Maia on the date of his removal.          See EEO Complaint.      Plaintiff

  eventually filed a formal EEO Complaint describing the incident

  with Major Maia.     See EEO Complaint at 1-2; 2AC ¶ 30.          Although

  the EEO Complaint’s narrative of the events in question did not

  describe the basis for alleging discriminatory intent, Plaintiff

  checked boxes in the form indicating that he believed he was

  discriminated against based on his race (African American) and

  color (Black).     See EEO Complaint at 1-2.       He later amended his

  EEO Complaint to also allege reprisal (i.e., retaliation).              See

  Ex. B to Pl.’s Opp., ECF No. 52-2.          The Equal Employment

                                        6
Case 1:19-cv-00624-ACK-RT Document 76 Filed 07/20/21 Page 7 of 20   PageID #: 2894



  Opportunity Commission (“EEOC”) dismissed Plaintiff’s EEO

  Complaint on November 30, 2019.        2AC ¶ 36.



                                   STANDARDS

  I.    Rule 12(b)(1): Motion to Dismiss for Lack of Subject
        Matter Jurisdiction

              A defendant may challenge a court’s subject matter

  jurisdiction under Rule 12(b)(1).         “A party invoking the federal

  court’s jurisdiction has the burden of proving the actual

  existence of subject matter jurisdiction.”         See Thompson v.

  McCombe, 99 F.3d 352, 353 (9th Cir. 1996).

              A challenge to a court’s subject matter jurisdiction

  may be either “facial” or “factual.”         Wolfe v. Strankman, 392

  F.3d 358, 362 (9th Cir. 2004).        “In a facial attack, the

  challenger asserts that the allegations contained in a complaint

  are insufficient on their face to invoke federal jurisdiction.

  By contrast, in a factual attack, the challenger disputes the

  truth of the allegations that, by themselves, would otherwise

  invoke federal jurisdiction.”       Id. (quoting Safe Air for

  Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004)).            The

  moving party may bring a factual challenge to the court’s

  subject matter jurisdiction by submitting “affidavits or any

  other evidence properly before the court.”         Colwell v. Dep’t of

  Health & Human Servs., 558 F.3d 1112, 1121 (9th Cir. 2009)


                                        7
Case 1:19-cv-00624-ACK-RT Document 76 Filed 07/20/21 Page 8 of 20   PageID #: 2895



  (quoting St. Clair v. City of Chico, 880 F.2d 199, 201 (9th Cir.

  1989)).    The nonmoving party must then “present affidavits or

  any other evidence necessary to satisfy its burden of

  establishing that the court, in fact, possesses subject-matter

  jurisdiction.”     Id. (quoting St. Clair, 880 F.2d at 201).         In

  these circumstances, the court may look beyond the complaint

  without having to convert the motion into one for summary

  judgment.    U.S. ex rel. Meyer v. Horizon Health Corp., 565 F.3d

  1195, 1200 n.2 (9th Cir. 2009), overruled on other grounds by

  U.S. ex rel. Hartpence v. Kinetic Concepts, Inc., 792 F.3d 1121,

  1128 n.6 (9th Cir. 2015).       When deciding a factual challenge to

  the court’s subject matter jurisdiction, the court “need not

  presume the truthfulness of the plaintiffs' allegations.”            Id.

  (quoting White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000)).

  II.   Rule 12(b)(6):     Motion to Dismiss for Failure to State a
        Claim

              Rule 12(b)(6) authorizes the court to dismiss a

  complaint that fails “to state a claim upon which relief can be

  granted.”    Rule 12(b)(6) is read in conjunction with Rule 8(a),

  which requires only “a short and plain statement of the claim

  showing that the pleader is entitled to relief.”          Fed. R. Civ.

  P. 8(a)(2).    The court may dismiss a complaint either because it

  lacks a cognizable legal theory or because it lacks sufficient

  factual allegations to support a cognizable legal theory.


                                        8
Case 1:19-cv-00624-ACK-RT Document 76 Filed 07/20/21 Page 9 of 20   PageID #: 2896



  Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.

  1988).

              In resolving a Rule 12(b)(6) motion, the court must

  accept all well-pleaded factual allegations as true and construe

  them in the light most favorable to the plaintiff.           Sateriale v.

  R.J. Reynolds Tobacco Co., 697 F.3d 777, 783 (9th Cir. 2012).

  The complaint “must contain sufficient factual matter, accepted

  as true, to ‘state a claim to relief that is plausible on its

  face.’”    Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937,

  173 L. Ed. 2d 868 (2009) (quoting Bell Atl. Corp. v. Twombly,

  550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)).

  Mere conclusory statements in a complaint or “formulaic

  recitation[s] of the elements of a cause of action” are not

  sufficient.    Twombly, 550 U.S. at 555, 127 S. Ct. 1955, 167 L.

  Ed. 2d 929.    Thus, the court discounts conclusory statements,

  which are not entitled to a presumption of truth, before

  determining whether a claim is plausible.         Iqbal, 556 U.S. at

  678, 129 S. Ct. 1937, 173 L. Ed. 2d 868.

              “Dismissal with prejudice and without leave to amend

  is not appropriate unless it is clear . . . that the complaint

  could not be saved by amendment.”         Harris v. Cty. of Orange, 682

  F.3d 1126, 1131 (9th Cir. 2012) (quoting Eminence Capital, LLC

  v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003)).



                                        9
Case 1:19-cv-00624-ACK-RT Document 76 Filed 07/20/21 Page 10 of 20    PageID #:
                                   2897


                                 DISCUSSION

            As discussed above, the Court must decide whether

Plaintiff has cured the jurisdictional and pleading deficiencies

outlined in the Prior Dismissal Order.          The Court finds first

that the Second Amended Complaint’s additional allegations fail

to cure the jurisdictional defect-namely, that the race and

color discrimination claims were not raised before the MSPB, his

chosen administrative forum.        Second, the Court finds that

Plaintiff has failed to state a plausible retaliation claim. 1/

 I.   Whether the Court has Subject Matter Jurisdiction over the
      Race and Color Discrimination Claims

            The Army argues that the Court lacks jurisdiction over

the race and color discrimination claims because Plaintiff

failed to properly exhaust those claims before the MSPB.             The

Army does not challenge the Court’s jurisdiction over

Plaintiff’s retaliation claim, which was raised before the MSPB.

When Plaintiff chose to first challenge the Army’s removal

decision before the MSPB and to raise the affirmative defense of



      1/ The Court notes as an initial matter that it rejects the Army’s
argument that the law of the case doctrine bars the re-litigation of
Plaintiff’s race and color discrimination claims because this Court
previously held that Plaintiff had not adequately established jurisdiction
over them. Army Mot. at 5-6. It is well settled that the law of the case
doctrine does not preclude a court from reassessing its own legal rulings in
the same case on a second motion to dismiss. Askins v. U.S. Dep’t of
Homeland Security, 899 F.3d 1035, 1042 (9th Cir. 2018) (“The district court
is not [] bound by any law of the case . . . [t]he district court may decide
the second motion to dismiss in the same way it decided the first, but
permitting the filing of an amended complaint requires a new determination.”)
(emphasis added). The Court therefore declines to apply it here.

                                     10
Case 1:19-cv-00624-ACK-RT Document 76 Filed 07/20/21 Page 11 of 20    PageID #:
                                   2898


retaliation in that forum, he brought a mixed case appeal and

was required to raise his entire mixed case before the MSPB.

See 29 C.F.R. § 1614.302(b).       In its Prior Dismissal Order, the

Court found that Plaintiff failed to prove that his termination

and his incident with Major Maia were not distinct events.

Because Plaintiff failed to raise his race and color

discrimination claims before the MSPB, the Court lacked subject

matter jurisdiction over these claims.         For the reasons

discussed below and in the Prior Dismissal Order, the Court

finds that it lacks subject matter jurisdiction over the race

and color discrimination claims.

         a. Framework for Exhaustion in a Mixed Case

            As explained in the Prior Dismissal Order, Title VII

grants an aggrieved federal employee the right to file suit in

federal district court.      See 42 U.S.C. § 2000e-16(c).       But

before doing so, the employee must exhaust his administrative

remedies against his federal employer.         See Brown v. Gen. Servs.

Admin., 425 U.S. 820, 832, 96 S. Ct. 1961, 48 L. Ed. 2d 402

(1976). In this circuit, exhaustion is considered a

“jurisdictional prerequisite.”        Sommatino v. United States, 255

F.3d 704, 707 (9th Cir. 2001).        Thus, if a federal employee

fails to exhaust his administrative remedies, the district court

cannot adjudicate the claim.       See id.; see also Fitzgerald v.



                                     11
Case 1:19-cv-00624-ACK-RT Document 76 Filed 07/20/21 Page 12 of 20   PageID #:
                                   2899


Sec 32, U.S. Dep’t of Veterans Affairs, 121 F.3d 203, 206 (5th

Cir. 1997).

            A federal employee has at least two options for

exhausting his remedies for a Title VII claim in a mixed case:

he may file a mixed case complaint with his agency’s EEO office

or, alternatively, he may file a mixed case appeal with the

MSPB.   See Sloan v. West, 140 F.3d 1255, 1259 (9th Cir. 1998)

(quoting 29 C.F.R. § 1614.302(a)); see also Perry v. Merit Sys.

Prot. Bd., 137 S. Ct. 1975, 1979-81, 198 L. Ed. 2d 527 (2017).

            If an aggrieved federal employee chooses the first

option, he would file a mixed case complaint with his agency’s

EEO office, “much as an employee challenging a personnel

practice not appealable to the MSPB could do.”          Perry, 137 S.

Ct. at 1980, 198 L. Ed. 2d 527 (quoting Kloeckner, 568 U.S. at

44-45, 133 S. Ct. 596, 184 L. Ed. 2d 433); see also 29 C.F.R. §

1614.302(b).     If the EEO office decides against him, “the

employee may then either take the matter to the MSPB or bypass

further administrative review by suing the agency in district

court.”    Perry, 137 S. Ct. at 1980, 198 L. Ed. 2d 527 (quoting

Kloeckner, 568 U.S. at 45, 133 S. Ct. 596, 184 L. Ed. 2d 433);

see also 5 U.S.C. § 7702(a)(2); 29 C.F.R. §§ 1614.302(d)(1)(ii),

(d)(3), 1614.310(a).

            If the employee chooses the second option, he would

“initiate the process by bringing [his] case directly to the

                                     12
Case 1:19-cv-00624-ACK-RT Document 76 Filed 07/20/21 Page 13 of 20   PageID #:
                                   2900


MSPB, forgoing the agency’s own system for evaluating

discrimination charges.”       Perry, 137 S. Ct. at 1980-81, 198 L.

Ed. 2d 527 (quoting Kloeckner, 568 U.S. at 45, 133 S. Ct. 596,

184 L. Ed. 2d 433).      If the MSPB has jurisdiction over the mixed

case and upholds the agency’s personnel action, the employee can

then request additional administrative process through the EEOC

or else sue the agency in federal district court.           See 5 U.S.C.

§ 7702(a)(3), (b).

            Regardless of which option a federal employee elects

to pursue, he is required to raise his entire mixed case in the

chosen forum.     See 29 C.F.R. § 1614.302(b) (providing that the

employee must raise his entire mixed case before either the MSPB

or the EEOC, “but not both”).       If a Plaintiff has filed both an

EEO complaint and an MSPB appeal related to the same adverse

employment action, “whichever is filed first shall be considered

an election to proceed in that forum.”         Id.

         b. Whether Plaintiff Exhausted his Race and Color
            Discrimination Claim

            The Court finds that Plaintiff has not established the

Court’s jurisdiction over the race and color discrimination




                                     13
Case 1:19-cv-00624-ACK-RT Document 76 Filed 07/20/21 Page 14 of 20   PageID #:
                                   2901


claims because he failed to exhaust those claims before the

MSPB. 2/

            Plaintiff filed appeals with both the MSPB and the

EEOC, in that order.      When Plaintiff chose to first challenge

the Army’s removal decision before the MSPB and to raise the

affirmative defense of retaliation in that forum, he brought a

mixed case appeal and was required to raise his entire mixed

case before the MSPB.      See 29 C.F.R. § 1614.302(b).        In its

Prior Dismissal Order, the Court explained that the only way

Plaintiff could rely on his separate EEOC proceedings (initiated

after the MSPB appeal) to establish jurisdiction over the race

and color discrimination claims would be if those claims are

separate and distinct from the mixed case appeal.           The Prior

Dismissal Order gave Plaintiff an additional chance to establish

that distinction by pleading facts to show that the incident

with Major Maia (the purported basis for the race and color

discrimination claims) was a distinct event from Plaintiff’s

removal (the basis for the mixed case appeal).

            Plaintiff’s Second Amended Complaint and Opposition to

the Army’s second Motion fail to once again plead that

distinction.     The allegations are clear from the Second Amended


      2/ The Court notes that as before, the Court construes the Army’s
jurisdictional challenge as a factual-rather than a facial-attack. Instead of
challenging jurisdiction as alleged on the face of the Second Amended
Complaint, the Army’s Motion again disputes the truth of Plaintiff’s
allegation that he exhausted all his administrative appeal remedies.

                                     14
Case 1:19-cv-00624-ACK-RT Document 76 Filed 07/20/21 Page 15 of 20   PageID #:
                                   2902


Complaint that the incident with Major Maia took place in

connection with the Army’s removal decision.          Plaintiff was thus

required to raise any discrimination claims arising from that

before the MSPB.     He did not do so, and the Court thus lacks

subject matter jurisdiction over these claims.

            Therefore, to the extent that it asserts race or color

discrimination stemming from the incident with Major Maia

described in the EEO Complaint, and because the Court finds that

further amendment would be futile, Plaintiff’s Title VII claim

is DISMISSED WITH PREJUDICE. 3/




      3/ As noted in this Court’s Prior Dismissal Order, even if Plaintiff
had established jurisdiction over the discrimination claim, the Court would
have dismissed the claim for pleading deficiencies. The Second Amended
Complaint still lacks any facts to support the elements of a hostile work
environment claim. Plaintiff does not plead this claim as a separate cause
of action, but instead makes a reference to it in the Second Amended
Complaint’s Claim for Relief. Plaintiff further fails to acknowledge-let
alone discuss-a hostile work environment claim in his Opposition brief, and
any relevant allegations in the Second Amended Complaint are conclusory.
      To state such a claim, Plaintiff must allege that “(1) [he] was
subjected to verbal or physical conduct because of [his] race, (2) the
conduct was unwelcome, and (3) the conduct was sufficiently severe or
pervasive to alter the conditions of [his] employment and create an abusive
work environment.” Manatt v. Bank of Am., 339 F.3d 792, 798 (9th Cir. 2003).
When considering the existence of a hostile work environment, the Court must
view the totality of the circumstances. Ray v. Henderson, 217 F.3d 1234,
1245 (9th Cir. 2000). The working environment must be perceived as both
subjectively and objectively abusive. Harris v. Forklift Sys., Inc., 510
U.S. 17, 21, 114 S. Ct. 367, 126 L. Ed. 2d 295 (1993).
(Continued . . .)

                                     15
Case 1:19-cv-00624-ACK-RT Document 76 Filed 07/20/21 Page 16 of 20    PageID #:
                                   2903


II.   Whether the Second Amended Complaint States a Claim for
      Retaliation

            The Army’s second argument is that the Second Amended

Complaint fails to state a plausible claim for retaliation under

Title VII. 4/   The Court previously found that Plaintiff had not

stated a viable claim and dismissed the First Amended Complaint

without prejudice, emphasizing that Plaintiff must plead facts

to support elements of his asserted causes of action and

theories of liability.      Despite the guidance provided by the

Court’s Prior Dismissal Order, Plaintiff again fails to




      Viewing these circumstances in the light most favorable to Plaintiff,
however, there is no indication of an abusive workplace. Plaintiff states
that he “was subjected to repeated harassment and inappropriate comments by
his then immediate supervisor, Leroy ‘Teddy’ Houston.” 2AC ¶ 15. Plaintiff
then made EEO contact “to complain about . . . a hostile work environment and
harassment by his supervisor [] Houston.” Id. ¶ 19. Plaintiff’s Second
Amended Complaint also recounts his interaction with Major Maia on the day he
was removed from service, during which he alleges that Major Maia did not
allow him to leave the room while Major Maia required Plaintiff to sign a
removal document and to surrender his government identification and
government credit card. Id. ¶¶ 20-29. Plaintiff does not further describe
the alleged instances of harassment, nor does he allege that the Army’s
conduct was severe or how it was racially motivated. See Capristo v.
Brennan, No. C-15-1071 EMC, 2015 WL 4396268, at *4 (N.D. Cal. July 17, 2015)
(dismissing a hostile work environment claim resting on allegation of a
“yelling incident” because “[t]here was nothing in the remark that shows it
was racial in nature”). At the motion to dismiss stage, Plaintiff need not
support his allegations with evidence, but his complaint must allege
sufficient facts to state the elements of a hostile work environment claim.
See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 127 S. Ct. 1955, 1974, 167 L.
Ed. 2d 929 (2007); see also Williams v. Boeing Co., 517 F.3d 1120, 1130 (9th
Cir. 2008) (“Even though heightened pleading is not required in
discrimination cases, the complaint must still ‘give the defendant fair
notice of what the plaintiff’s claim is and the grounds upon which it
rests.’” (citation omitted)). Based on the totality of the circumstances,
Plaintiff’s Second Amended Complaint does not plead facts sufficient to
establish a hostile work environment claim.
      4/ As noted above, there is no dispute that Plaintiff exhausted his
retaliation claim before the MSPB and that the Court therefore has
jurisdiction over this claim.

                                     16
Case 1:19-cv-00624-ACK-RT Document 76 Filed 07/20/21 Page 17 of 20    PageID #:
                                   2904


adequately plead facts to support the elements of a prima facie

case for retaliation.

            To prevail on his retaliation claim, Plaintiff must

show that “(1) he engaged or was engaging in activity protected

under Title VII, (2) the employer subjected him to an adverse

employment decision, and (3) there was a causal link between the

protected activity and the employer’s action.”          Yartzoff v.

Thomas, 809 F.2d 1371, 1375 (9th Cir. 1987); see also Vasquez v.

Cty. of Los Angeles, 349 F.3d 634, 646 (9th Cir. 2003).              The

Prior Dismissal Order identified specific deficiencies in

pleading these elements, particularly with respect to the third

element.

            The Second Amended Complaint fails to cure those

deficiencies.     Plaintiff again alleges in a conclusory fashion

that the Army retaliated against him by terminating his

employment for engaging in protected activity.          The Second

Amended Complaint relies on two allegations to support the

retaliation claims.      First, it asserts additional allegations

surrounding Plaintiff’s March 2016 EEO complaint for harassment

by Mr. Weaver.     Second, it asserts-without any additional

detail-that he “had previously (2010) filed an EEO complaint

against his same CONUS command.”          2AC ¶ 17.

            Plaintiff still does not identify the decisionmaker in

his removal.     Based on the Army’s Reply, it appears that the

                                     17
Case 1:19-cv-00624-ACK-RT Document 76 Filed 07/20/21 Page 18 of 20   PageID #:
                                   2905


primary decisionmaker was Raymond Morace.         In any event, there

are still no allegations in the Second Amended Complaint to

indicate that the decisionmaker was motivated by-or even was

aware of-Plaintiff’s prior EEO activity.         See Washington v.

Certainteed Gypsum, Inc., No. 2:10-cv-00204-FMN-LRL, 2010 WL

3613887, at *3 (D. Nev. Sept. 7, 2010) (dismissing retaliation

complaint where there was “no explicit allegation” that managers

knew of protected activity prior to negative performance

review).

            Even if Plaintiff could identify the decisionmaker in

his termination, the Second Amended Complaint nevertheless fails

to articulate sufficient facts to meet the causation prong of

the prima facie analysis.       To the extent that the Second Amended

Complaint relies on temporal proximity, it fails to show that

the adverse employment action (Plaintiff’s removal) occurred in

close proximity to his protected activity (the 2010 complaint

and the March 2016 complaint).        Temporal proximity between an

employer’s knowledge of protected activity and an adverse

employment action is sufficient to establish a prima facie case,

but the temporal proximity must be “very close.”           Clark Cty.

Sch. Dist. v. Breeden, 532 U.S. 268, 273, 121 S. Ct. 1508, 1511,

149 L. Ed. 2d 509 (2001); see, e.g., Richmond v. Oneok, Inc.,

120 F.3d 205, 209 (10th Cir. 1997) (3-month period



                                     18
Case 1:19-cv-00624-ACK-RT Document 76 Filed 07/20/21 Page 19 of 20   PageID #:
                                   2906


insufficient); Hughes v. Derwinski, 967 F.2d 1168, 174-75 (7th

Cir. 1992) (4-month period insufficient).

            Here, the prior EEO activity alleged is an EEO

complaint in 2010, 2AC ¶ 17, and initial EEO contact in March of

2016, 2AC ¶ 19.     Given that Plaintiff was removed in April of

2017, even the latest alleged prior EEO activity occurred more

than one year earlier.      Such action, thirteen months later, by

itself suggests no causality.

            Because the Second Amended Complaint fails for a

second time to adequately plead facts to support the elements of

a prima facie case for retaliation and because the Court finds

that further amendment would be futile, Plaintiff’s Title VII

retaliation claim is DISMISSED WITH PREJUDICE.



                                CONCLUSION

            For the reasons discussed above, the Court GRANTS the

Army’s Motion to Dismiss, ECF No. 64.         The Court previously

cautioned Plaintiff that his failure to cure the defects

identified in the Prior Dismissal Order would result in

dismissal with prejudice.       Because it is clear that Plaintiff’s

claims could not be saved by amendment, the Second Amended

Complaint is DISMISSED WITH PREJUDICE.         There being no remaining

claims in this case, the Clerk’s Office is DIRECTED to enter

judgment and close the case.

                                     19
Case 1:19-cv-00624-ACK-RT Document 76 Filed 07/20/21 Page 20 of 20    PageID #:
                                   2907




            IT IS SO ORDERED.

            DATED: Honolulu, Hawai`i, July 20, 2021.




                               ________________________________
                               Alan C. Kay
                               Sr. United States District Judge


Richards v. Whitley, Civ. No. 19-00624 ACK-RT, Order Granting Defendant’s
Motion to Dismiss (ECF No. 64).




                                     20
